Opinion filed October 10, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00279-CV
                                     __________

                       GLEN D. AARON, II, Appellant
                                        V.
                   STEPHEN FISHER ET AL., Appellees


                     On Appeal from the 118th District Court
                           Glasscock County, Texas
                          Trial Court Cause No. 1865


                      MEMORANDUM OPINION
      Appellant, Glen D. Aaron, II, filed a pro se notice of appeal from an order in
which the trial court granted a motion for summary judgment filed by two cross-
plaintiffs and denied Appellant’s motion for summary judgment. After the appeal
was docketed, we informed Appellant that it did not appear that the order from which
Appellant attempted to appeal was a final, appealable order, and we requested that
Appellant provide this court with a response showing grounds to continue this
appeal. See TEX. R. APP. P. 42.3. In response, Appellant notified this court that “the
Notice of Appeal heretofore filed is withdrawn” but that it “may be re-filed should
same become necessary in the future.” We dismiss this appeal.
        We note that Appellant has not shown grounds upon which this appeal may
continue, that Appellant has not requested that this appeal be abated for the entry of
a final judgment, and that Appellant informed this court that he wished to withdraw
his notice of appeal.
        Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We determine
whether a judgment is a final, appealable judgment based on the language in the
judgment and the record of the case. Lehmann, 39 S.W.3d at 195. A judgment is
final and appealable if it disposes of all parties and all claims in the case. Id. Because
all parties and all claims were not disposed of by the order from which Appellant
appealed, we do not have jurisdiction to consider an appeal from that order.
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


October 10, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2